Citation Nr: 0430945	
Decision Date: 11/22/04    Archive Date: 11/29/04

DOCKET NO.  03-10 492	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Manchester, 
New Hampshire



THE ISSUE

Entitlement to a rating higher than 50 percent for 
generalized anxiety disorder.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

J. Hager, Associate Counsel


INTRODUCTION

The veteran had active service from June 1944 to June 1946.

This case comes before the Board of Veterans' Appeals (Board) 
from a June 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Manchester, New 
Hampshire, which denied the veteran's request for a rating 
higher than 50 percent for generalized anxiety disorder.

The Board recently, in November 2004, granted the veteran's 
motion to advance his case on the Board's docket.  The Board 
granted the motion because good or sufficient cause, i.e., 
his advanced age, supported doing this.  See 38 U.S.C.A. § 
7107 (West 2002); 38 C.F.R. § 20.900(c) (2004).


FINDINGS OF FACT

1.  The RO complied with its duties to notify and assist the 
veteran under the Veterans Claims Assistance Act (VCAA) and 
obtained all available evidence and information necessary for 
an equitable disposition of his appeal.

2.  The veteran's generalized anxiety disorder does not cause 
suicidal ideation, obsessional rituals, near-continuous panic 
or depression, neglect of personal appearance and hygiene, or 
an inability to establish and maintain effective 
relationships.

3.  The only symptom in the 70 percent criteria consistently 
manifested is spatial disorientation; and to the extent the 
veteran has shown illogical, obscure, or irrelevant speech, 
impaired impulse control, or difficulty in adapting to 
stressful circumstances, these have been infrequent, 
intermittent, or controlled by medication.



CONCLUSION OF LAW

The criteria have not been met for an evaluation higher than 
50 percent for generalized anxiety disorder.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 4.1, 4.3, 4.7, 4.130, Diagnostic Code 9400 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Procedural Due Process Considerations

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002), became effective on November 9, 
2000, prior to the veteran's November 2001 claim.  The VCAA's 
implementing regulations are codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326 (2004).

The VCAA and implementing regulations eliminate the 
requirement of submitting a well-grounded claim and provide 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  38 U.S.C.A. § 5103(a) (West 2002); 
Charles v. Principi, 16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).



In Pelegrini v. Principi, 18 Vet. App. 112, 115, 119 (2004) 
(Pelegrini II), the United States Court of Appeals for 
Veterans Claims (Court) revisited the notice requirements 
imposed upon VA by the VCAA.  The Court addressed both the 
timing and content of these notice requirements.  Id. at 119-
121.  Even more recently, in VAOPGCPREC 7-2004 (July 16, 
2004), VA's Office of General Counsel (GC) undertook to 
explain the holding of Pelegrini II.  The Board is bound by 
the precedent opinions of VA's General Counsel as the chief 
legal officer of the Department.  See 38 U.S.C.A. § 7104(c) 
(West 2002).

Initially, GC noted that the Court had described the 
statements in its opinion as to the timing and content of 
VCAA notification as "holdings," but, according to GC, the 
issues to which these "holdings" related were not necessary 
to the disposition of the case.  VAOPGCPREC 7-2004, at 2.  
Consequently, GC implied that these statements constituted 
dicta rather than binding holdings.  Id. (citing dissenting 
opinion in Pelegrini II and other cases characterizing Court 
statements as dicta).  

In the case at hand, however, even if the Pelegrini II 
Court's statements as to the timing and content of VCAA 
notice were binding holdings, the RO complied with them.

The Pelegrini II Court held that a VCAA notice must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Pelegrini II, 18 Vet. App. at 115, 120.  The RO 
met this requirement here.  After receiving a November 2001 
letter from the veteran's wife, which it treated as a claim 
for an increased rating for the veteran's generalized anxiety 
disorder, the RO sent its April 2002 VCAA letter.  The RO did 
not take any adjudicative action until June 2002, when it 
issued its rating decision that the veteran appealed to the 
Board.  Thus, in compliance with Pelegrini, the RO provided 
the VCAA notification to the veteran prior to its initial 
adjudicative action on his claim.



The Court in Pelegrini II also held that VCAA notice must:  
(1) inform the claimant about the information and evidence 
not of record that is necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence 
that VA will seek to provide; (3) inform the claimant about 
the information and evidence the claimant is expected to 
provide; and (4) request or tell the claimant to provide any 
evidence in his or her possession that pertains to the claim.  
Pelegrini II, 18 Vet. App. at 120-121.  This new "fourth 
element" of the notice requirement comes from the language 
of 38 C.F.R. § 3.159(b)(1) (2004).  Id. at 121.  According to 
GC, Pelegrini II did not require that VCAA notification 
contain any specific "magic words."  Id. at 3.

These requirements were met in this case.  The RO's April 
2002 letter informed the veteran of the application of the 
VCAA to his claim for an increased rating for his generalized 
anxiety disorder.  This letter also explained what the 
evidence would have to show and the information still needed 
to show it in order to establish entitlement to an increased 
rating.  In addition, the letter explained the respective 
responsibilities of the RO and the veteran in obtaining this 
information, and noted that the RO had obtained records of 
the veteran's recent treatment at a VA medical center (VAMC) 
in support of his claim.  Further, the RO wrote: "[T]ell us 
about any additional information or evidence that you want us 
to try to get for you," and "Send [to the RO] the 
information describing additional evidence or the evidence 
itself."  Thus, the RO complied with the VCAA notice content 
requirements, as it provided the information specified by 
Charles and Quartuccio and indicated to the veteran that he 
should provide any information or evidence in his possession 
pertaining to his claim.

In addition, the veteran's service medical records (SMRs) are 
on file, and the RO has obtained the veteran's VA treatment 
records, including those as recent as March 2003.  There is 
no indication that other private or Federal records exist 
that should be requested, or that any pertinent evidence was 
not received.  The RO thus complied with the VCAA's 
preliminary duty to assist provisions and their implementing 
regulations.

Therefore, under these circumstances, no further development 
is required to comply with the VCAA or the implementing 
regulations, and the Board will proceed to adjudicate the 
veteran's claim.

Entitlement to an Increased Rating for Generalized Anxiety 
Disorder

Applicable Legal Principles

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule)-which is based as far as 
practical on average impairment in earning capacity.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  
Separate diagnostic codes identify the various disabilities.  
When a question arises as to which of two ratings apply under 
a particular diagnostic code, the higher evaluation is 
assigned if the disability more closely approximates the 
criteria for the higher rating; otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7 (2004).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2004).  
Also, when making determinations as to the appropriate rating 
to be assigned, VA must take into account the veteran's 
entire medical history and circumstances.  See 38 C.F.R. 
§ 4.1 (2004); Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1995).

Service connection was first granted for the veteran's 
anxiety disorder in September 1946, and was increased several 
times over the ensuing years, prior to his November 2001 
increased rating claim.  Thus, since entitlement to 
compensation already has been established and an increase in 
the disability rating for generalized anxiety disorder is at 
issue, the present level of disability is of primary 
importance.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  Compare and contrast with Fenderson v. West, 
12 Vet. App. 119, 125-26 (1999) (where veteran timely appeals 
rating initially assigned for his disability, Board must 
consider possible entitlement to "staged" rating to 
compensate veteran for times since filing his claim when 
disability may have been more severe than at other times 
during the course of his appeal).

Under 38 C.F.R. § 4.130 (2004), the general rating formula 
for mental disorders, including generalized anxiety disorder 
(evaluated under Diagnostic Code (DC) 9400) is as follows:

A 100 percent disability rating is in order when total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; and memory loss for names of 
close relatives, own occupation, or own name.

A 70 percent disability rating is in order when there is 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal 
ideation, obsessional rituals which interfere with routine 
activities; speech intermittently illogical, obscure, or 
irrelevant; near-continuous panic or depression affecting the 
ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); and inability to establish and 
maintain effective relationships.

A 50 percent disability rating is in order when there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.


Factual Background

In a prior August 2000 rating decision, the evaluation of the 
veteran's anxiety disorder was increased from 10 to 50 
percent based on the results of a May 2000 VA psychiatric 
examination.  Since that time, he has been treated at a VAMC 
on both inpatient and outpatient bases.

A November 2000 VA treatment note indicated that the veteran 
was admitted to the hospital from home for 2 weeks respite.  
The nurse wrote that the veteran was alert, oriented to 
person, place, and time, and cooperative.

A July 2001 note indicated that the veteran's family reported 
his attention span had decreased and he was manifesting signs 
of depression, such as  sitting in his chair in a vegetative 
state and having difficulty initiating activities.  According 
to the general nurse practitioner (GNP), the data and 
behavioral symptoms did not match the typical profile of 
dementia such as Alzheimer's disease, but were indicative of 
some sort of dementia with prominent fronto-subcortial 
features.  The GNP also noted a long history of falls and CT 
scan findings consistent with mild cerebellar atrophy.  
Attempts were made to increase the veteran's Zoloft, but side 
effects outweighed benefits; when the veteran was taken off 
of Respiradone, he became paranoid, verbally abusive, and 
physically threatening toward his wife.  The veteran could 
not give an accurate history regarding his dementia.  The 
functional assessment indicated that the veteran needed 
assistance with bathing and dressing, was incontinent, needed 
assistance with transfers, but was able to feed himself after 
being set up; was not able to ambulate independently, and had 
an unsteady shuffling gait with poor safety awareness.  The 
physical examination indicated that the veteran was a 
"pleasantly demented" elderly man who was conversant and 
confabulated.  There were no new neurological deficits, and 
the veteran was alert and oriented to person.  The assessment 
of the veteran's dementia with depression was that he had 
been without vegetative symptoms of depression, had been 
active with recreational programs at the unit level, had been 
out of bed daily, continued to require assistance with the 
activities of daily living, and had not manifested any 
behavior management problems.

In September 2001, the veteran was found lying on the floor 
at the foot of his bed having a vivid dream of seeing snakes; 
he did not lose consciousness, and was alert and responsive.  
Later that month, the veteran continued his medication for 
paranoid ideation, was alert and oriented to person, and 
continued to need maximum assistance n the activities of 
daily living.

In November 2001, the veteran was alert and oriented 3 times.  
He was pleasant and able to follow instructions.  His speech 
was understandable and he was able to make his needs known.  
The diagnosis included cognitive deficits, lack of 
coordination, dizziness, and giddiness, and psychosis.

An April 2002 treatment note indicates that the veteran 
presented with pre-senile dementia and cognitive deficits 
that impair his abilities such as memory, following 
direction, and independence in initiating programs.  The 
therapeutic recreation specialist (TRS) described the veteran 
as alert, friendly, and sociable, who enjoyed displaying his 
sense of humor.  The TRS also noted that although the veteran 
showed some interest in attending VAMC programs, his 
attendance at such programs had decreased, and he gave 
confused reasons for failing to do so.  The specialist stated 
that although the veteran was confused at different levels, 
he was generally in a very pleasant mood and displayed 
intelligent humor.  The specialist concluded that the veteran 
was a pleasure to work with and she would continue to remind 
him to as many programs as possible.

A May 2002 treatment plan noted the veteran's confusion and 
memory loss related to dementia, impairment of activities of 
daily living, and an inability to meet personal needs due to 
cognitive defects.  It was proposed that the veteran 
participate in programs designed to assist with these 
problems, and that he be encourage to perform upper body 
activities of daily living.

An August 2002 progress note states that the veteran 
continued to be pleasant and cooperative on the unit, with 
his psychosocial care remaining unchanged during the previous 
3 months.  He regularly attended recreational activities and 
social functions on the unit, and was visited by his wife on 
a weekly basis.

At an October 2002 psychiatric evaluation, the then 81-year-
old veteran reported feeling very well, described his mood as 
fine, and stated he was sleeping well and had a good 
appetite.  He reported feeling tired at times with diminished 
motivation to participate in activities on the unit.  He 
enjoyed frequent family visits and trips to church.  The 
staff attending the veteran indicated that he appeared very 
pleasant and cooperative with a good sense of humor.  They 
also noted he took his time and paid attention to detail when 
performing tasks such as eating and brushing his teeth.  The 
veteran stated that he felt optimistic about the future, 
denied guilt or helplessness, present or past suicidal or 
homicidal thoughts, intents, or attempts.  The veteran did 
note occasional periods of depression, the most recent being 
a year previously, and associated these with an in-service 
concussion.  The mental status examination described the 
veteran as an alert, cooperative, pleasant elderly man, who 
was attentive to conversation and maintained good eye 
contact.  The veteran was well groomed and appropriate and no 
abnormal movements were noted, although there was increased 
slowing of movements.  The veteran's speech was slightly 
slowed, with an occasional stutter, normal volume and tone, 
and increased paucity.  The veteran described his mood as 
"good most of the time."  His affect was slightly 
blunted/appropriate.  His thought processes were slow and 
repetitive at times.  The veteran denied: suicidal and 
homicidal ideation and auditory and visual hallucinations, 
ideas of reference, thought broadcasting or receiving, 
paranoia and delusions of grandeur.  His insight and judgment 
were described as limited and he was oriented to self and 
place.

A November 2002 treatment note indicated that the veteran 
showed a lack of interest in activities and was sleeping 
more.  His medication was increased and symptoms monitored.

A December 2002 treatment note indicated that the veteran's 
communication was adequate and he was able to make his needs 
known through verbal speech.  He could usually complete his 
thoughts if given the time to do so.  The veteran was also 
able to understand requests from the staff, but sometimes 
could not perform what was asked.  The assessment was 
"cognitive decline continues," and the plan was for the 
veteran to be provided with cues, clear directions, and 
adequate time to process information.

A January 2003 progress note indicated that the veteran's 
cognitive deficits included his memory, following direction, 
sequencing, and the potential for social isolation due to 
hearing deficit.  Also noted were lack of coordination and 
dizziness.  Although the veteran was alert, a change in his 
affect was noted, specifically, a decrease in animation, 
initiation, thought process, and response.  Although the 
veteran showed some interest in programs, he required verbal 
reminders, cues, and prompts for attendance and during the 
programs.  He showed a slight increase in attending programs.  
The TRS concluded that although he was confused at different 
levels, the veteran was generally in a pleasant mood and was 
a pleasure to work with.  

A March 2003 treatment note indicated that the veteran had 
appeared over the previous 2 weeks to be more withdrawn, 
isolative, apathetic, and slept for much of the day and 
night.  He was able to wake up for meals, ate large amounts 
of food, and gained weight.  The veteran indicated that he 
felt somewhat depressed with a diminished energy level.  He 
felt helpless about the future and had lost interest in 
formerly enjoyable activities.  He did not perceive himself 
as sleeping too much and acknowledged a continually good 
appetite.


Analysis

In light of the above, the Board finds that a higher 70 
percent evaluation is not warranted for the veteran's anxiety 
disorder, and the current 50 percent evaluation is 
appropriate.  He has not shown most of the symptoms that 
would warrant a 70 percent evaluation.  There is no evidence, 
for example, of suicidal ideation, and he specifically denied 
it in October 2002.  Neither has he engaged in obsessive 
rituals that interfere with routine activities.  At most, he 
was noted to take his time and pay attention to detail when 
eating and brushing his teeth, but this did not rise to the 
level of an obsessional ritual, and did not appear to 
interfere with his routine activities.  He also did not 
demonstrate near-continuous panic or depression affecting his 
ability to function independently; rather, he was described 
as pleasant, cooperative, alert, friendly, sociable, a 
pleasure to work with, and demonstrating a good mood and 
sense of humor.  Although he experienced depression, it was 
merely intermittent and not continuous or even nearly so.  
Similarly, he did not have an inability to establish and 
maintain effective relationships; indeed, his relationship 
with his family, whom he saw frequently, was very good, as it 
was with the attending staff.

The veteran did have some of the symptoms in the 70 percent 
criteria.  His speech was sometimes illogical, obscure, or 
irrelevant; specifically, it was described as confabulated, 
slightly slowed, and confused at times.  However, he was also 
described as attentive to conversation, conversant, with 
adequate communication, able to make his needs known through 
speech, and able to complete his thoughts if given the time 
to do so.  In addition, the only time he displayed the 
symptom of impaired impulse control was when he was taken off 
his medication and became paranoid, verbally abusive, and 
physically threatening towards his wife.  He had not 
demonstrated any such symptoms prior to being taken off 
medication and did not do so after he resumed taking the 
medication.  Although he needed assistance in attending to 
his own appearance and hygiene, he consistently appeared 
well-groomed, due to his ability to assist and cooperate with 
the staff in caring for his personal hygiene needs.  He also 
sometimes had difficulty in maintaining his attendance in 
programs designed to help him, which may have shown 
difficulty in adapting to stressful circumstances, but his 
attendance was inconsistent rather than infrequent.  The only 
symptom in the 70 percent criteria that he consistently 
displayed was spatial disorientation.

In sum, the veteran did not display most of the symptoms that 
would warrant a 70 percent evaluation under DC 9400, and the 
few he did display were, with one exception, infrequently or 
inconsistently present.  As the preponderance of the evidence 
thus warrants the current 50 percent rather than the higher 
70 percent evaluation for his generalized anxiety disorder, 
the benefit-of-the-doubt doctrine does not apply, and his 
claim for an increased rating must be denied.  
See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 
(2004); Alemany v. Brown, 9 Vet. App. 518, 519-20 (1996).


ORDER

The claim for a rating higher than 50 percent for generalized 
anxiety disorder is denied.



	                        
____________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



